[Cite as In re D.C.J., 2012-Ohio-4154.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                   Nos. 97681 and 97776




                                          IN RE: D.C.J.

                                          A Minor Child

                       (Appeal by Maternal Grandparents
                           and Guardian Ad Litem)



                                   JUDGMENT:
                             REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                    Case No. CU 03109953

        BEFORE: S. Gallagher, J., Stewart, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: September 13, 2012
ATTORNEYS FOR APPELLANTS

For Maternal Grandparents

John H. Lawson
Brownhoist Building
4403 St. Clair Avenue
Cleveland, OH 44103

For Guardian Ad Litem

Pinkie Lue Clark
P.O. Box 93184
Cleveland, OH 44101


ATTORNEYS FOR APPELLEE

Joseph J. Triscaro
Robert P. DeMarco
DeMarco & Triscaro, Ltd.
30505 Bainbridge Road
Suite 225
Solon, OH 44139


Also listed:

For Amicus Curiae Advisory Committee, G.A.L. Project

Steven E. Wolkin
820 W. Superior Avenue
Suite 510
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} This is a consolidated appeal arising from the proceedings in the Cuyahoga

County Court of Common Pleas, Juvenile Division, on father’s motion to change

allocation of parental rights and responsibilities in regard to his minor child, D.C.J., and

the maternal grandparents’ motion for legal custody. In 8th Dist. No. 97681, D.C.J.’s

maternal grandparents appeal the judgment of the trial court that designated father as the

residential parent and legal custodian of D.C.J. We reverse this decision and remand the

case for a new trial. In 8th Dist. No. 97776, the guardian ad litem appeals the lower

court’s determination of guardian ad litem fees. We reverse this determination and

remand for a hearing and redetermination of guardian ad litem fees.

       {¶2} D.C.J. was born in September 2003. At the time of D.C.J.’s birth, mother

and father, who were not married, resided with the maternal grandparents (hereafter

“appellants” or “the grandparents”).      After a short time, father moved out of the

grandparents’ home. He eventually permanently relocated to Columbus, Ohio.

       {¶3} Mother and father entered an agreed shared parenting plan on February 25,

2004. They entered a second shared parenting plan on December 21, 2005. Both plans

were adopted by the court. Father was designated as the nonresidential parent and legal

custodian of D.C.J. He was granted regular visitation, which was increased under the

second plan.
       {¶4} In June 2008, mother suffered a massive stroke and was hospitalized. She

passed away on January 18, 2009.

       {¶5} On August 7, 2008, father filed a motion to change allocation of parental

rights and responsibilities. He also filed a motion for temporary custody. On September

15, 2008, the grandparents filed a motion to intervene and motion for temporary custody,

and a motion for legal custody. On January 20, 2009, the grandparents filed a motion for

temporary, emergency custody and motion for legal custody. The trial court granted the

grandparents temporary custody of D.C.J. and awarded father temporary parenting time.

       {¶6} D.C.J. lived with his mother at the grandparents’ house for all but one year

when mother and D.C.J. lived in a nearby condominium. He continued to reside with the

grandparents during mother’s hospitalization and after her death. D.C.J. attends school

in the grandparents’ school district.    There was evidence demonstrating that D.C.J.

suffers from behavioral problems and has special needs.         He has received therapy,

counseling, and psychiatric services.

       {¶7} Father has a criminal record, which includes several alcohol-related incidents.

 He tested positive for cocaine during the pendency of the case in 2009. However,

subsequent tests were negative, and the court terminated continued drug testing on May

19, 2010. The trial court required father to participate in a drug and alcohol assessment,

which was performed by Netcare of Ohio. Netcare found father to be on the level of

“Axis 1:305:Alcohol Abuse.”

       {¶8} The trial court denied the grandparents’ requests for an in camera interview
of the child. The court delayed ruling on numerous motions and continued the trial date

several times. The matter finally proceeded to trial in April and May 2011. The court

required counsel for the grandparents to conduct the examination of father in the form of

a direct examination.     The court limited the report and testimony of Dr. Douglas

Waltman, the court-appointed evaluator.        The court also excluded portions of the

guardian ad litem’s report and testimony. On December 6, 2011, more than three years

after the matter began, the trial court issued a judgment designating father as the

residential parent and legal custodian of D.C.J. The grandparents timely appealed the

trial court’s decision.

       {¶9} On December 1, 2011, the trial court issued a ruling on the motion for

approval of guardian ad litem fees. The trial court approved the award as modified by

application of reduced rates. The guardian ad litem appealed this ruling.

                                    Appeal No. 97681

       {¶10} We begin by addressing the assignments of error presented in the

grandparents’ appeal. The first assignment of error provides as follows:

       [I.] The trial court erred when it failed to maintain a complete audible
       record of proceedings.

       {¶11} Appellants argue that there were 148 “inaudibles” in the voluminous

transcript of proceedings in the trial court, that portions of the transcript are inaccurate

and unintelligible, and that a lengthy speaking objection is missing from the transcript.

       {¶12} Juv.R. 37(A) states:

       [t]he juvenile court shall make a record of adjudicatory and dispositional
       proceedings in abuse, neglect, dependent, unruly, and delinquent cases;
       permanent custody cases; and proceedings before magistrates. In all other
       proceedings governed by these rules, a record shall be made upon request of
       a party or upon motion of the court. The record shall be taken in
       shorthand, stenotype, or by any other adequate mechanical, electronic, or
       video recording device.

       {¶13} When a trial court records an entire proceeding that results with portions of

the record being inaudible, there is no violation of Juv.R. 37(A) so long as there is no

difficulty in fully understanding the development of the proceedings regarding the facts at

issue. In re L.P.R., 11th Dist. No. 2010-L-144, 2012-Ohio-1671, ¶ 33-35; In re Mitchell,

11th Dist. Nos. 2002-L-078 and 2002-L-079, 2003-Ohio-4102, ¶ 26-30.

       {¶14} Assuming the proceedings in this private custody matter were to be recorded

pursuant to Juv.R. 37(A), the record reflects that the juvenile court recorded the entire

proceeding. Although the record contains a number of inaudibles, after reviewing the

entire transcript, there is no difficulty in fully understanding the development of the

proceedings regarding the facts at issue. Thus, we find no violation of Juv.R. 37(A) and

overrule the first assignment of error.

       {¶15} Appellants’ second assignment of error provides as follows:

       [II.] The trial court abused its discretion when it ruled in contravention of

       Ohio Evidence Rule 611 that appellants had to conduct the examination of

       an adverse party in the form of a direct examination and allowed the

       appellee to conduct a cross-examination of his own client.

       {¶16} The witness lists filed by the grandparents’ attorney indicated calling father

upon cross-examination. However, at the time of trial, the court expressed its belief that
because “you’re calling him in your case in chief, then you direct him.” Although the

objection was omitted from the transcript, several affidavits were submitted that indicated

the grandparents’ attorney protested this determination.

       {¶17} The examination of father began in the form of a direct examination. While

leading questions also were used in the course of father’s examination and greater leeway

was given on redirect, the overall examination nonetheless was impeded by the trial

court’s ruling. Further, the trial court permitted father’s attorney to cross-examine his

own client.

       {¶18} Later, the grandparents’ attorney moved to strike all of father’s testimony

and to permit the use of leading questions in direct examination of father. Counsel

expressed that this is an adversarial case in which his ability to confront father and his

trial strategy had been impaired and that the grandparents were denied a fair hearing.

The trial court denied the oral motion. The trial court also denied a motion for new trial

that was filed by the grandparents.

       {¶19} Evid.R. 611(C) provides the following:

       Leading questions should not be used on the direct examination of a witness
       except as may be necessary to develop the witness’ testimony. Ordinarily
       leading questions should be permitted on cross-examination. When a party
       calls a hostile witness, an adverse party, or a witness identified with an
       adverse party, interrogation may be by leading questions.

It is within the trial court’s discretion to allow or refuse leading questions in the

examination of a witness. Ramage v. Cent. Ohio Emergency Servs. Inc., 64 Ohio St.3d

97, 1992-Ohio-109, 592 N.E.2d 828, paragraph six of the syllabus.             “‘Abuse of
discretion’ implies that the court acted in an unreasonable, arbitrary, or unconscionable

manner.” Banford v. Aldrich Chem. Co., 126 Ohio St.3d 210, 2010-Ohio-2470, 932

N.E.2d 313, ¶ 38.

       {¶20} In this case, the trial court improperly directed the grandparents’ attorney to

examine father in the form of a direct examination and later admonished counsel that he

could be held in contempt. The trial court’s decision was made upon its misconception

that leading questions were not permitted in the case-in-chief. Father was clearly an

adverse party to whom the exception in Evid.R. 611(C) applied. Further, the court

permitted a cross-examination by father’s own attorney, yet the rule disallows leading

one’s own witness “except as may be necessary to develop the witness’ testimony.”

While the trial court later revisited the issue and permitted some leading questions on

redirect examination, the grandparents’ ability to present their case nonetheless was

impeded.

       {¶21} This was a custody dispute, and father was shown to have a strong aversion

to the grandparents. The staff notes to Evid.R. 611 recognize the trial court’s discretion

“in applying and relaxing the general rules for the introduction of testimony according to

circumstances to achieve justice” and the court’s “active duty to aid in eliciting truth so

that the verdict of the jury may approach the ends of justice.” In this case, the trial court

failed to abide by these principles.

       {¶22} Accordingly, because the trial court arbitrarily dictated the form of

examination without proper regard to Evid.R. 611(C)’s exception for adverse witnesses,
we find the court abused its discretion.       Appellants’ second assignment of error is

sustained.

       {¶23} Appellants’ third assignment of error provides as follows:

       [III.] The trial court abused its discretion during a bench trial by refusing to

       admit appellee’s mug shot into evidence.

       {¶24} A trial court has broad discretion in the admission of evidence, and its

decision will not be disturbed unless it has clearly abused its discretion and the defendant

has been materially prejudiced thereby.          State v. Issa, 93 Ohio St.3d 49, 64,

2001-Ohio-1290, 752 N.E.2d 904. Moreover, “[u]nder Evid.R. 403 and 611(A), the

admission of photographs is left to a trial court’s sound discretion.” State v. Nields, 93

Ohio St.3d 6, 25, 2001-Ohio-1291, 752 N.E.2d 859. “Even relevant evidence may be

excluded under Evid.R. 403(A), if its ‘probative value is substantially outweighed by the

danger of unfair prejudice, of confusion of the issues, or of misleading the jury.’” State

v. Myers, 97 Ohio St.3d 335, 2002-Ohio-6658, 780 N.E.2d 186, ¶ 91, quoting Evid.R.

403(A).

       {¶25} We find that the trial court could have reasonably found that the probative

value of the mug shot was outweighed by its prejudicial impact.              The trial court

recognized that the booking picture, which was taken three years prior to trial, “only tells

a thousand words for the day that it was taken.”          Finding no abuse of discretion,

appellants’ third assignment of error is overruled.

       {¶26} Appellants’ fourth assignment of error provides as follows:
       [IV.] The trial court abused its discretion by failing to permit the court’s

       own expert psychologist to rely on the findings of the court’s prior expert

       psychologist.

       {¶27} Dr. Douglas Waltman from the juvenile court’s diagnostic clinic conducted

an updated psychological evaluation and was called to testify in the matter.          The

grandparents contest the trial court’s ruling that Dr. Waltman could not rely on the

findings of the initial evaluator, Dr. Frank Ezzo. Dr. Ezzo was not called to testify, and

his report was not submitted into evidence at trial.

       {¶28} Evid.R. 703 provides: “[t]he facts or data in the particular case upon which

an expert bases an opinion or inference may be those perceived by the expert or admitted

in evidence at the hearing.” The Ohio Supreme Court has held that “[w]here an expert

bases his opinion, in whole or in major part, on facts or data perceived by him, the

requirement of Evid.R. 703 has been satisfied.” State v. Solomon, 59 Ohio St.3d 124,

570 N.E.2d 1118 (1991), syllabus. A doctor’s opinion has been found to be “based on

facts or data perceived by him” within the meaning of Evid.R. 703, despite being partially

based on reports not in evidence, where the doctor also conducted a personal

examination. Id. at 126; State v. Mack, 73 Ohio St.3d 502, 512, 1995-Ohio-273, 653

N.E.2d 329; Cox v. MetroHealth Med. Ctr. Bd. of Trustees, 8th Dist. No. 96848,

2012-Ohio-2383, ¶ 57-59; Czubaj v. E.B.P., 8th Dist. No. 65517, 1995 Ohio App. LEXIS

4522 (Oct. 12, 1995), *38-39.

       {¶29} In the instant case, Dr. Waltman testified that he reviewed Dr. Ezzo’s
evaluation for background information and that he reviewed affidavits from other

professionals in the case, as well as other collateral information. However, Dr. Waltman

also performed his own diagnostic and clinical interviews, psychological testing, and

observational assessment.    He testified that he personally interviewed father, both

grandparents, and D.C.J. He also had the opportunity to conduct interactional interviews

with both D.C.J. and his father and D.C.J. and the grandparents. His evaluation utilized

psychological test results of father and the grandparents that included use of the

Minnesota Multiphasic Personality Inventory-2nd Edition-RF (MMPI-2-RF) and the NEO

Personality Inventory-Revised (NEO PI-R). Our review of the record reflects that Dr.

Waltman relied heavily on his own observations and expertise in rendering his evaluation

and that his expert opinion was primarily based on facts or data perceived by him.

Accordingly, the trial court abused its discretion to the extent it precluded Dr. Waltman

from basing his opinion, in part, on Dr. Ezzo’s evaluation and in limiting the report and

testimony of Dr. Waltman. Appellants’ fourth assignment of error is sustained.

      {¶30} The grandparents’ fifth assignment of error provides as follows:

      [V.] The trial court abused its discretion by permitting an improperly

      conducted Daubert examination of the court’s own expert witness.

      {¶31} At trial, father’s attorney objected to the evaluation and testimony of Dr.

Waltman pursuant to Evid.R. 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Father’s attorney’s argument

was based upon Dr. Waltman’s reliance on affidavits from other professionals and other
collateral sources in the matter. It was requested at the very least, that Dr. Waltman’s

testimony be limited to his observational assessments and the psychological testing that

was performed.

       {¶32} Insofar as the grandparents argue that father did not file a pretrial motion in

limine or request a pretrial hearing, they fail to cite, nor have we found, any legal

authority requiring that a Daubert objection be raised prior to trial.

       {¶33} “Trial courts have broad discretion in determining the admissibility of expert

testimony, subject to review for an abuse of discretion. * * * In general, courts should

admit such testimony when material and relevant, in accordance with Evid.R. 702 * * *.”

Terry v. Caputo, 115 Ohio St.3d 351, 2007-Ohio-5023, 875 N.E.2d 72, at ¶ 16.

       {¶34} Evid.R. 702, which governs expert testimony, provides the following:

       A witness may testify as an expert if all of the following apply:

       (A) The witness’ testimony either relates to matters beyond the knowledge
       or experience possessed by lay persons or dispels a misconception common
       among lay persons;

       (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the
       testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or other

       specialized information. * * *.

       {¶35} In Daubert, 509 U.S. 579, 125 L.Ed.2d 469, 113 S.Ct. 2786, the United

States Supreme Court listed several factors to be considered in determining the reliability

of scientific evidence but recognized that the inquiry is flexible. The Ohio Supreme
Court adopted the Daubert standard in Miller v. Bike Athletic Co., 80 Ohio St.3d 607,

1998-Ohio-178, 687 N.E.2d 735.

      {¶36} The United States Supreme Court later clarified that the Daubert standard of

evidentiary reliability extends not only to “scientific” testimony, but to all expert

testimony. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147-149, 119 S.Ct. 1167,

143 L.Ed.2d 238 (1999).      The Court further recognized the flexible nature of the

reliability inquiry and that the specific factors enumerated in Daubert do not all

necessarily apply in every instance.   Id. at 150-151.    In some cases, “the relevant

reliability concerns may focus upon personal knowledge or experience.” Id. at 150.

Thus, the Daubert standard has been found to apply to all expert testimony, including

from psychologists. State v. Abner, 2d Dist. No. 20661, 2006-Ohio-4510, ¶ 32; see also

In re Kaylee P., 6th Dist. No. F-04-011, 2004-Ohio-3807; In re Lauren P., 6th Dist. No.

L-03-1252, 2004-Ohio-1656.

      {¶37} There is no question that Dr. Waltman was testifying to matters beyond the

knowledge of a lay person and was qualified as an expert. The record reflects that Dr.

Waltman was well qualified and had ample experience in clinical psychology and

chemical dependency. He provided his educational background and testified that he has

been a licensed clinical psychologist since 1985.        He also has been a chemical

dependency counselor for 17 years and is licensed to do chemical dependency

evaluations.   He has been a consultant with the juvenile court diagnostic clinic for

approximately 15 years. He has a private practice and his areas of specialization are in
chemical dependency, domestic violence, anger management, and the assessment and

treatment of children with attention deficit disorder.

       {¶38} Dr. Waltman testified to the standard practices he follows for conducting his

evaluations. He testified to the interactional interviews and psychological testing that he

performs. He indicated that he also reviews any collateral information that is made

available to him and that all parties are told that they may submit such collateral

documentation.

       {¶39} Dr. Waltman found that D.C.J. has behavioral problems that require special

treatment. While Dr. Waltman considered the sworn affidavits of other professionals in

the matter, his assessment was also based on his personal observations and expertise. Dr.

Waltman conducted his own interviews, and he personally observed behavior of D.C.J.

that was consistent with the diagnoses of the other professionals. Dr. Waltman testified

that father did not agree with his son’s diagnoses, that father took a very dim view of his

son receiving any kind of treatment, and that he believed father would neglect his son’s

special needs.

       {¶40} Dr. Waltman also found that father met the clinical criteria for alcohol abuse

disorder. While the finding was based in part on information contained in Dr. Ezzo’s

report concerning father’s continued alcohol use and uncorroborated information

provided by the grandparents regarding father’s drinking during D.C.J.’s visits, Dr.

Waltman also relied on father’s history of multiple alcohol-related arrests as well as the

diagnosis of Netcare.
       {¶41} Police reports regarding father’s prior alcohol-related incidents, father’s

drug test results, and the Netcare assessment were matters admitted into evidence. See

Evid.R. 703. Dr. Waltman agreed with the diagnosis by Netcare of Axis I, 305.00,

alcohol abuse by history. Dr. Waltman recommended that father enter into a chemical

dependency treatment program with a goal of obtaining stable sobriety from alcohol. He

recommended that D.C.J. remain in the custody of the grandparents. His professional

opinion is that it is “highly unlikely that [father] would meet [D.C.J.’s] special needs,”

that father’s use of alcohol “would interfere with his ability to adequately care for his son

and potentially would put his son at risk,” and that father “has demonstrated a marked

incapacity to work cooperatively with the grandparents.”

       {¶42} Our review of the record reflects that Dr. Waltman had ample qualification

and experience, that he used accepted practices in performing his evaluation, that his

findings were based on his personal observations as well as the use of his expertise in

reviewing the affidavits of other professionals and other collateral matters, and that his

testimony was relevant and reliable.        Father was free to question Dr. Waltman

concerning the documents and facts supporting his findings, and the court could assess

the weight and credibility to be given to the conclusions reached by Dr. Waltman.

       {¶43} As the Ohio Supreme Court has recognized,

               Relevant evidence based on valid principles will satisfy the threshold
       reliability standard for the admission of expert testimony. The credibility
       to be afforded these principles and the expert’s conclusions remain a matter
       for the trier of fact. The reliability requirement in Evid.R. 702 is a
       threshold determination that should focus on a particular type of scientific
       evidence, not the truth or falsity of an alleged scientific fact or truth.
State v. Nemeth, 82 Ohio St.3d 202, 211, 1998-Ohio-376, 694 N.E.2d 1332. Moreover,

“[t]he Staff Note to Evid.R. 702 directs that questions of reliability are to be directed at

principles and methods used by an expert in reaching his or her conclusions, rather than at

the correctness or credibility of the conclusions themselves.” State v. Conway, 108 Ohio

St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶ 121.

       {¶44} Accordingly, we find the trial court abused its discretion in limiting the

testimony of Dr. Waltman and his report.          Appellants’ fifth assignment of error is

sustained.

       {¶45} Appellants’ sixth assignment of error provides as follows:

       [VI.] The trial court abused its discretion by failing to consider or admit the

       portion of the guardian ad litem’s testimony and report pertaining to the

       allocation of parental rights and responsibilities.

       {¶46} Upon the conclusion of the guardian ad litem’s testimony at trial, father’s

attorney moved to strike the guardian ad litem’s report and testimony. Father argued that

the guardian ad litem failed to meet various duties set forth in Sup.R. 48(D) and that the

court could not consider the recommendation of the guardian ad litem in determining the

best interest of the child because the report was not admitted as an exhibit pursuant to

Sup.R. 48(F)(2). After considering the arguments of counsel, the court denied father’s

motion “except as it relates to any statement as to what the guardian ad litem believes to

be in the best interest of the child, as it was not offered, and therefore, it could not be

moved into evidence, either in part or in whole, per Superintendence Rule 48.”
       {¶47} Sup.R. 48 states that its provisions “shall apply in all domestic relations and

juvenile cases in the courts of common pleas where a court appoints a guardian ad litem

to protect and act in the best interest of a child.” Sup.R. 48(A). Sup.R. 48(D) sets forth

various responsibilities of the guardian ad litem. Sup.R. 48(F) provides in pertinent part,

       A guardian ad litem shall prepare a written final report, including
       recommendations to the court, within the times set forth in this division. * *
       *

       (1) In juvenile abuse, neglect, and dependency cases and actions to
       terminate parental rights: * * *(c) Unless waived by all parties or unless the
       due date is extended by the court, the final report shall be filed with the
       court and made available to the parties for inspection no less than seven
       days before the dispositional hearing. * * *. A copy shall be provided to
       the court at the hearing. * * *.

       (2) In domestic relations proceedings involving the allocation of parental

       rights and responsibilities, the final report shall be filed with the court and

       made available to the parties for inspection no less than seven days before

       the final hearing unless the due date is extended by the court. * * * A copy

       of the final report shall be provided to the court at the hearing. The court

       shall consider the recommendation of the guardian ad litem in determining

       the best interest of the child only when the report or a portion of the report

       has been admitted as an exhibit.

       {¶48} Assuming arguendo that Sup.R. 48(F)(2) applies to a juvenile court custody

proceeding, we do not find that it was grounds for excluding the guardian ad litem’s best

interest determination. Because Sup.R. 48 is a general guideline that does not have the

force of statutory law, the father does not have any substantive right to enforce it. Rice v.
Rice, 5th Dist. No. 10 CA F 11 0091, 2011-Ohio-3099, ¶ 40. Thus, similar objections as

presented by father have been rejected by other courts:

      Rules of Superintendence are only general guidelines for the court to follow
      at its discretion and do not give rise to substantive rights. Many courts
      have considered this particular argument in the context of application of this
      rule in parental rights cases and have dismissed the argument. Allen v.
      Allen, 11th Dist. No. 2009-T-0070, 2010-Ohio-475, ¶ 29-31; In re E. W.,
      4th Dist. Nos. 10CA18, 10CA19, 10CA20, 2011-Ohio-2123, ¶ 15; and In re
      B.K., 12th Dist. No. CA2010-12-324, 2011-Ohio-4470, ¶ 23.

In re K.V., 6th Dist. No. L-11-1087, 2012-Ohio-190, ¶ 27.

      {¶49} As explained by another court,

      The “Rules of Superintendence are designed (1) to expedite the disposition
      of both criminal and civil cases in the trial courts of this state, while at the
      same time safeguarding the inalienable rights of litigants to the just
      processing of their causes; and (2) to serve that public interest which
      mandates the prompt disposition of all cases before the courts.” State v.
      Singer (1977), 50 Ohio St.2d 103, 109-110, 362 N.E.2d 1216. “They are
      not the equivalent of rules of procedure and have no force equivalent to a
      statute. They are purely internal housekeeping rules which are of concern
      to the judges of the several courts but create no rights in individual
      defendants.” State v. Gettys (1976), 49 Ohio App.2d 241, 243, 360 N.E.2d
      735. Accord State v. Navedo, 11th Dist. No. 2007-L-094, 2008-Ohio-2324,
      at P18, citing State v. Kowalski, 11th Dist. No. 93-P-0057, 1995 Ohio App.
      LEXIS 1089, at *16-*17.

Allen v. Allen, 11th Dist. No. 2009-T-0070, 2010-Ohio-475, ¶ 31.

      {¶50} In considering the arguments of counsel, the trial court referenced Cuyahoga

C.P. Loc.Juv.R. 20, which requires the guardian ad litem to file a written report in

permanent custody cases where a written report is prepared and requires the guardian ad

litem to perform his or her duties in accordance with Cuyahoga C.P. Loc.Juv.R. 17(G).

Loc.Juv.R. 20 places an obligation on the parties to provide the guardian ad litem with
any relevant information wished to be considered as part of the guardian ad litem’s

investigation. The enforcement of local rules is a matter within the sound discretion of

the court. Allen at ¶ 33.

       {¶51} In the present case, the guardian ad litem filed her report in November 2010,

five months before trial. Both the court and counsel had the opportunity to question the

guardian ad litem about her report.      Further, the trial court in a proper exercise of

discretion could have allowed the admission of the report over father’s objection. Under

these circumstances, we find the trial court abused its discretion in limiting the testimony

and report of the guardian ad litem. Appellants’ sixth assignment of error is sustained.

       {¶52} Appellants’ seventh assignment of error provides as follows:

       [VII.] The trial court’s decision regarding the allocation of parental rights

       and responsibilities was against the sufficiency and manifest weight of

       evidence.

       {¶53} We have already found that the trial court committed numerous errors in the

underlying proceedings. The court abused its discretion with regard to the form of

questioning permitted with regard to father’s testimony, by limiting the testimony and

report of Dr. Waltman, and by failing to consider portions of the testimony and report of

the guardian ad litem.      We find that these errors were not harmless and that the

grandparents were deprived of their right to a fair trial. Basic notions of due process and

fairness require that we reverse and remand the case for a new trial. Accordingly, we do

not need to make a determination of whether the court’s judgment was supported by some
competent, credible evidence. We overrule this assignment of error as moot.

       {¶54} Appellants’ eighth assignment of error provides as follows:

       [VIII.] The trial court erred by refusing to conduct an in camera interview

       pursuant to O.R.C. 3109.04(B)(1).

       {¶55} In order to address the assigned error, we first must consider the applicable

law to a child custody action arising in juvenile court between a parent and nonparent.

       {¶56} R.C. 2151.23(A)(2) vests exclusive original jurisdiction in the juvenile court

over custody disputes concerning “any child not a ward of another court of this state[.]”

This typically encompasses custody disputes between parents and nonparents. Scavio v.

Ordway, 3d Dist. No. 17-09-07, 2010-Ohio-984, ¶ 18. “[R.C. 2151.23], unlike R.C.

3109.04, does not state a test or standard to be used by the juvenile courts in determining

child custody cases.” Hockstok v. Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781

N.E.2d 971, ¶ 15. However, Ohio case law offers guidance on the issue.

       {¶57} In custody cases between a parent and nonparent, there is an overriding

principle “that natural parents have a fundamental liberty interest in the care, custody, and

management of their children.” Hockstok at ¶ 16. Further, a parent who is deemed

suitable has a paramount right to the custody of his or her minor child unless they have

forfeited that right. Id. at ¶ 21. Thus, “a finding of parental unsuitability has been

recognized * * * as a necessary first step in child custody proceedings between a natural

parent and nonparent.” Id. at ¶ 18.

       {¶58} In In re Perales, 52 Ohio St.2d 89, 369 N.E.2d 1047 (1977), the Ohio
Supreme Court held:

              In an R.C. 2151.23(A)(2) child custody proceeding between a parent
      and a nonparent, the hearing officer may not award custody to the nonparent
      without first making a finding of parental unsuitability — that is, without
      first determining that a preponderance of the evidence shows that the parent
      abandoned the child, that the parent contractually relinquished custody of
      the child, that the parent has become totally incapable of supporting or
      caring for the child, or that an award of custody to the parent would be
      detrimental to the child.

Id. at syllabus. We emphasize that “[t]he appropriate analysis is whether the natural

father is unsuitable as custodian, not whether someone else is more suitable.” In re S.M.,

160 Ohio App.3d 794, 2005-Ohio-2187, 828 N.E.2d 1044, ¶ 31 (8th Dist.), McMonagle,

J., concurring. Nonparents seeking custody have the burden of demonstrating a parent’s

unsuitability. Scavio, 3d Dist. No. 17-09-07, 2010-Ohio-984, at ¶ 26.

      {¶59} Where a parent is found suitable for custody and the parent has not

previously lost custody of the child to a nonparent, there is no need to further determine

that a change in circumstances has occurred or that custody is in the best interest of the

child. Scavio at ¶ 23. However, where a parent is found unsuitable, the juvenile court

must determine whether an award of legal custody to the nonparent is in the best interest

of the child. See Reynolds v. Goll, 75 Ohio St.3d 121, 124-125, 661 N.E.2d 1008 (1996).

 This is in accordance with R.C. 2151.23(F)(1), which requires that the juvenile court

exercise its jurisdiction in child custody matters in accordance with R.C. 3109.04. R.C.

3109.04(B)(1), provides that in any original grant or subsequent modification of custody,

the court shall consider the best interest of the child. Additionally, R.C. 3109.04(B)(1)

instructs that the court “upon the request of either party, shall interview in chambers any
or all of the involved children regarding their wishes and concerns with respect to the

allocation.”

       {¶60} In this case, the grandparents twice requested the trial court to conduct an in

camera interview with D.C.J. Because the trial court would have to make a best interest

determination if father is deemed unsuitable, this request was warranted under R.C.

3109.04(B)(1). The trial court is statutorily mandated to conduct such a hearing upon the

request of either party. We also recognize that R.C. 2151.23 does not address whether

the court should conduct an in camera interview of the child with regard to a suitability

determination. Given the nature of the inquiry, we find an in camera interview was

warranted under the circumstances of this case. Accordingly, we find the trial court

erred by failing to conduct an in camera interview of the child. Appellants’ eighth

assignment of error is sustained.

       {¶61} Finally, we admonish the lower court for failing to promptly handle the

proceedings in this action. This matter was pending for more than three years before a

judgment was rendered with numerous delays in the trial court’s rulings on the matters

before it. Trial courts should be mindful of the interest in achieving a prompt resolution

in child custody matters.

                                    Appeal No. 97776

       {¶62} The guardian ad litem has presented two assignments of error for our

review, which provide as follows:

       I. The trial court abused its discretion in failing to conduct a hearing on
       guardian ad litem fees as provided by Local Rule 17.
       II. The trial court abused its discretion by reducing the hourly rate of the

       guardian ad litem.

       {¶63} An order to compensate a guardian ad litem is reviewed under an abuse of

discretion standard. Robbins v. Ginese, 93 Ohio App.3d 370, 372, 638 N.E.2d 627 (8th

Dist.1994). Cuyahoga C.P. Loc.Juv.R. 17(D) provides in pertinent part:

       (1) Guardians ad litem shall be compensated at the authorized rate for
       in-court and out-of-court time not to exceed the maximum fee total in effect
       at the time of acceptance of the assignment. * * *.

       (2) Upon motion for guardian ad litem fees to be assessed to the parties, the

       Court shall conduct a hearing and determine if the fee sought by the

       guardian ad litem is reasonable and necessary and the amount each party

       shall contribute toward the fee. The Administrative Judge may, for good

       cause and with notice, modify said schedule in accordance with budget

       restraints.

Pursuant to Loc.Juv.R. 17(D)(3), the maximum compensation to which a guardian ad

litem is entitled, is $250 per hour. Further, Loc.Juv.R. 17(D)(5) provides a mechanism

whereby a GAL can be compensated for “extraordinary fees.”

       {¶64} In this case, the court found that the amount of the fees sought, which was at

the rate of $175 per hour and totaled $19,109.50, was not reasonable “as the amount has

no differentiation between out of court and in court hours.” The court approved the

award at a modified rate of $125 per hour for 34.8 hours of in-court services, and $75 per

hour for 74.4 hours of out-of-court services, for a total fee of $9,930.
       {¶65} The trial court did not hold a hearing, nor did it allow the guardian ad litem

an opportunity to address the court before reducing the hourly rate for fees. Although the

court found that the “the services provided were reasonable and necessary,” it failed to

explain how it formulated the modified rate or offer an adequate explanation for the

application of a reduced rate.

       {¶66} This court has previously recognized,

       [T]he following guidelines from Ohio Code Prof.Resp. DR 2-106(B) are
       useful to the situation at hand: 1) The time and labor required, the novelty
       and difficulty of the questions involved, and the skill requisite to perform
       the legal service properly; 2) The fee customarily charged in the locality for
       similar legal services; 3) The amount involved and the results obtained; 4)
       The time limitations imposed by the client or by the circumstances; 5) The
       nature and length of the professional relationship with the client; and 6) The
       experience, reputation, and ability of the lawyer.

In re Thomas, 8th Dist. Nos. 86375 and 86939, 2006-Ohio-3324, ¶ 18.                We also

recognize that the domestic relations division sets the hourly rate for guardians ad litem at

$125 per hour. Cuyahoga C.P. Loc.Dom.Rel.R. 35(E).

       {¶67} While the trial court’s determination is discretionary, we find the trial court

abused its discretion by failing to conduct a hearing and in arbitrarily reducing the hourly

rate for guardian ad litem’s fees in this matter. Accordingly, we sustain the assignments

of error and remand the matter for a hearing where the above guidelines should be

considered.
                                         Conclusion

       {¶68} In 8th Dist. No. 97681, we find the trial court committed numerous errors in

the trial of this matter that require us to reverse the decision of the trial court and remand

the matter for a new trial.

       {¶69} In 8th Dist. No. 97776, we find the trial court abused its discretion by

modifying the guardian ad litem’s fees without holding a hearing and by arbitrarily

applying a reduced hourly rate to the services provided.

       {¶70} Judgment reversed; case remanded for a new trial and a guardian ad litem

fee hearing. The lower court is instructed to give this case expedited treatment upon

remand.

       It is ordered that appellants recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

COLLEEN CONWAY COONEY, J., CONCURS;
MELODY J. STEWART, P.J., CONCURS IN JUDGMENT ONLY